Citation Nr: 1117181	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for peptic ulcer with closed loop obstruction of distal jejunum and proximal ileum, with venous infarction secondary to adhesive bands, status-post small bowel resection, currently rated 10 percent disabling.  

2.  Entitlement to an increased initial evaluation for abdominal scars, residual of appendectomy and small bowel resection, currently rated 10 percent disabling.  

3.  Entitlement to an initial increased evaluation for status post excision of chronic fissure in ano and two internal lateral sphincterotomies (claimed as rectal muscle tissue surgery with secondary rectal discharge), rated 10 percent disabling prior to July 18, 2007 and 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) from April 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A Notice of Disagreement was received in August 2008, a Statement of the Case was issued in January 2009, and a Substantive Appeal was received in January 2009.  

The Veteran testified at a hearing before the Board in March 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

Additionally, the Huntington, West Virginia RO has processed this case since the April 2008 and July 2008 rating decisions of the Roanoke, Virginia RO.

A November 2009 rating action granted a 30 percent disability rating for status post excision of chronic fissure in ano and two internal lateral sphincterotomies (claimed as rectal muscle tissue surgery with secondary rectal discharge), effective from September 5, 2008.  The Veteran has not clearly expressed that he would be satisfied with a 30 percent rating.  Moreover, the 30 percent rating has not been assigned for the entire period on appeal.  Therefore, this issue remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for service connection for headaches, blurred vision, and forehead scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the March 2011 Board hearing that he is currently receiving treatment at the Salem VA Medical Center (VAMC).  The most recent VA outpatient treatment records are from 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Salem VAMC dated from April 2010 to the present.

2.  After completion of the foregoing, readjudicate the claims of entitlement to an increased initial evaluation for peptic ulcer with closed loop obstruction of distal jejunum and proximal ileum, with venous infarction secondary to adhesive bands, status-post small bowel resection, an increased initial evaluation for abdominal scars, residual of appendectomy and small bowel resection, and an initial increased evaluation for status post excision of chronic fissure in ano and two internal lateral sphincterotomies (claimed as rectal muscle tissue surgery with secondary rectal discharge).  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



